Case: 12-51061       Document: 00512302769         Page: 1     Date Filed: 07/10/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 10, 2013
                                     No. 12-51061
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ESTEBAN FLORES-RUBIO, also known as Jose Luis Medina-Flores,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:12-CR-1551-1


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Esteban Flores-Rubio appeals from his conviction and sentence for illegal
reentry following removal from the United States.                  He contends that his
sentence of supervised release was procedurally and substantively unreasonable
because the district court did not consider U.S.S.G. § 5D1.1(c) and its
accompanying commentary and failed to explicitly find that the sentence was
justified by the need for an extra measure of deterrence.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51061    Document: 00512302769     Page: 2   Date Filed: 07/10/2013

                                 No. 12-51061

      Flores-Rubio did not raise his arguments in the district court, so our
review is for plain error. See United States v. Dominguez-Alvarado, 695 F.3d
324, 327 (5th Cir. 2012). Most of the district court’s comments at sentencing
were directed at Flores-Rubio’s long-running cycle of entering the United States,
committing crimes, being imprisoned, being removed, then illegally reentering
the United States and beginning the cycle over again. The district court
admonished Flores-Rubio to avoid the temptation to return to this country, as
a return to the United States would result in a new term of imprisonment.
Flores-Rubio had been removed from the United States four times, and he had
a lengthy and serious criminal history in this country. Although the district
court did not explicitly find that the particular facts of Flores-Rubio’s case
warranted a sentence of supervised release, the district court’s explanation was
adequate to support the supervised release sentence. See United States v.
Cancino-Trinidad, 710 F.3d 601, 607 (5th Cir. 2013).
      AFFIRMED.




                                       2